Exhibit 10.4
 
 
WARRANT CANCELLATION AGREEMENT


This Warrant Cancellation Agreement (this “Agreement”) is entered into effective
as of
May 10, 2007 (the “Effective Date”) by and among the investors set forth on the
signature page (the “Investors”) and Nayna Networks, Inc., a Nevada corporation
(“Nayna” and collectively with the Investors, the “Parties”).


WHEREAS, the Parties previously entered into that certain Waiver Agreement,
dated as of January 18, 2007 (the “Waiver Agreement”); and


WHEREAS, pursuant to the terms set forth in the Waiver Agreement, Nayna issued
to the Investors, warrants exercisable for the purchase of up to an aggregate of
10,000,000 shares of Nayna common stock (each, in the amount set forth opposite
the name of each respective Investor on Schedule A hereto) with an exercise
price of $0.06 per share (the “Warrants”).
 
NOW, THEREFORE, the Parties hereto, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, hereby agree as
follows:


1.     Nayna shall have the option to purchase from the Investors, in cash or
same day funds, each of the Warrants at any time from the Effective Date until
the expiration of the Warrants, for an aggregate purchase price of $500,000
(such payment shall be allocated among the Investors in the manner set forth on
Schedule A hereto) (the “Cash Amount”). Upon each Investor’s receipt of its
portion of the Cash Amount, each Investor shall immediately return its Warrant
to Nayna for cancellation.


2.     The terms of this Agreement are contractual in nature and not mere
recitals. This Agreement contains the entire understanding of the parties with
respect to the subject matter hereof, and there are no representations,
warranties, covenants or undertakings, oral or otherwise, that are not expressly
set forth herein. No modification of this Agreement is valid and enforceable
unless executed in writing with the same formality as this present Agreement and
by the same parties. This Agreement shall be construed and governed in
accordance with the laws of the State of California. If any court shall
subsequently deem any portion of this Agreement to be invalid, such designation
shall not affect the remaining provisions of this Agreement, which will continue
in full force and effect. This Agreement is binding upon the parties hereto,
their respective agents, heirs, estates, legal representatives, attorneys,
successors and assigns. Each party shall pay his or its fees and expenses in
connection with the preparation and execution of this Agreement.


3.    The parties to this Agreement hereby state that they have read the
foregoing Agreement, that they have the requisite authority to enter into this
Agreement, that they understand the contents hereof, that their execution of
this Agreement is voluntary and that they have relied upon or have had the
opportunity to seek the legal advice of the attorneys of their own choice prior
to executing this Agreement.




[Remainder of Page Intentionally Left Blank]


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Warrant Cancellation Agreement
to be duly executed as of the date first above written.




NAYNA NETWORKS, INC.
a Nevada corporation
 
/s/ Naveen S. Bisht
Name: Naveen S. Bisht
Title: President & CEO
 


AJW PARTNERS, LLC
By: SMS Group, LLC
 
/s/ Corey S. Ribotsky
Corey S. Ribotsky
Manager
 


AJW OFFSHORE, LLC
By: First Street Manager II, LLC
 
/s/ Corey S. Ribotsky
Corey S. Ribotsky
Manager
 


AJW QUALIFIED PARTNERS, LLC
By: AJW Manager, LLC
 
/s/ Corey S. Ribotsky
Corey S. Ribotsky
Manager




NEW MILLENNIUM CAPITAL PARTNERS II, LLC
By: First Street Manager II, LLP
 
/s/ Corey S. Ribotsky
Corey S. Ribotsky
Manager 


 
 
 

--------------------------------------------------------------------------------

 
Schedule A




Investor
Warrant Shares
Allocation of Cash Amount
AJW PARTNERS, LLC
1,220,000
$61,000
AJW OFFSHORE, LLC
5,960,000
$298,000
AJW QUALIFIED PARTNERS, LLC
2,700,000
$135,000
NEW MILLENNIUM CAPITAL PARTNERS II, LLC
120,000
$6,000





 
 
 

--------------------------------------------------------------------------------

 